Citation Nr: 1536982	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  09-00 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an effective date prior to January 17, 2012 for the grant of service connection for diabetes mellitus.  

2.  Entitlement to a higher initial disability rating in excess of 20 percent for diabetes mellitus.

3.  Entitlement to a higher initial disability rating in excess of 10 percent for right lower extremity diabetic peripheral neuropathy. 

4.  Entitlement to a higher initial disability rating in excess of 10 percent for left lower extremity diabetic peripheral neuropathy. 

5.  Entitlement to a higher initial disability rating in excess of 30 percent for arteriosclerotic heart disease.

6.  Entitlement to a higher initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for peripheral neuropathy in the right and left upper extremities.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to July 1959, from October 1961 to February 1966, and from March 1966 to July 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from September 2008, October 2014, and February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota (RO).

The relevant procedural history of the appeal shows that in February 2011, the Board granted an initial 50 percent evaluation for PTSD and remanded the issue of entitlement to a TDIU to the Agency of Original Adjudication (AOJ).  The Veteran appealed the February 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court granted the Parties' Joint Motion for Remand and vacated that portion of the February 2011 Board decision which denied an evaluation in excess of 50 percent for PTSD.  

The Board remanded the appeal in March 2012.  In September 2012, the Board denied an evaluation in excess of 50 percent for PTSD and denied a TDIU. The Veteran appealed that decision to the Court.  In December 2013, the Court vacated the September 2012 Board decision and remanded the appeal to the Board for additional action.  

In June 2014, the Board remanded the appeal for a higher initial rating for PTSD, entitlement to a TDIU, and service connection for diabetic peripheral neuropathy of the upper extremities.  The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's June 2014 remand order in obtaining updated VA treatment records, requesting Social Security Administration records, and obtaining VA examinations to address PTSD and diabetic peripheral neuropathy.  See Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

With regard to additional issues merged on appeal, the Board granted service connection for diabetes mellitus and arteriosclerotic heart disease.  In October 2014 and February 2015 rating decisions, the RO granted service connection for arteriosclerotic heat disease, diabetes mellitus, and right and left lower extremity diabetic peripheral neuropathy.  The Veteran perfected an appeal to the assigned initial ratings for arteriosclerotic heat disease, diabetes mellitus, and right and left lower extremity diabetic peripheral neuropathy and appealed the assigned effective date for the grant of service connection for diabetes mellitus.  Those issues have been merged on the current appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a higher initial rating for arteriosclerotic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  There are no documents or communications of record dated prior to January 17, 2012 that constitute a claim for service connection for diabetes mellitus. 

2.  For the entire rating period, type II diabetes mellitus has been managed by the use of an oral hypoglycemic agent and restricted diet; regulation of activities was not required to control diabetes.

3.  For the entire rating period, peripheral neuropathy in both the right and left lower extremities has been manifested by numbness and paresthesias in the right foot, normal strength, normal reflexes, normal light touch sensation, and decreased vibration sensation in the both the right and left lower extremities. 

4.  For the entire rating period, peripheral neuropathy in both the right and left lower extremities more nearly approximates mild, but not moderate or severe, incomplete paralysis of the posterior tibial nerve.

5.  For the entire appeal period, psychiatric symptoms due to PTSD and the severity of such more nearly approximate a rating based on occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood.

6.  For the entire appeal period, the evidence is at least in equipoise as to whether the Veteran is able to secure and follow more than marginal employment due to service-connected disabilities, to include PTSD.

7.  The Veteran does not have currently diagnosed peripheral neuropathy in the right and left upper extremities. 





CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 17, 2012, for the grant of service connection for diabetes mellitus have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.400 (2015).

2.  The criteria for a higher initial disability rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015). 

3.  The criteria for a higher initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8620 (2015). 

4.  The criteria for a higher initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8620 (2015).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for a higher initial 70 percent rating for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015). 

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).

7.  The criteria for service connection for peripheral neuropathy in the right and left upper extremities are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  July 2008 and April 2012 VCAA notice letters provided adequate preadjudicatory notice to the Veteran addressing the disabilities on appeal.  The Veteran has appealed the initial assigned rating for PTSD, diabetes mellitus, peripheral neuropathy of the lower extremities, and has appealed the effective date for diabetes mellitus.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding these issues.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA treatment records, VA examinations, and lay statements.  Pursuant to a June 2014 Board remand, the AOJ obtained outstanding VA treatment records and updated VA examinations.  Social Security Administration (SSA) records were requested by the AOJ, but a June 2014 response from SSA shows that such records were destroyed, and further efforts to find them would be futile.  

The Veteran was afforded VA examinations in August 2008, June 2012, December 2014 to address PTSD, he was afforded a VA examination in December 2014 to address peripheral neuropathy, and a May 2012 VA examination address service-connected diabetes mellitus.  The Board finds that, cumulatively, the VA examinations obtained are adequate because they were performed by medical professionals, were based on a review of the record and history and symptomatology from the Veteran, and thorough examinations of the Veteran.  The rating examinations of record are adequate to rate PTSD, diabetes mellitus, and peripheral neuropathy.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Effective Date Laws and Analysis

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015). 

In the case of presumptive service connection, the effective date will be the date entitlement arose, if a claim is received within one year after separation from active duty; otherwise the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(ii).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.151 (2015).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (2014).  Such an informal claim must identify the benefit sought.  Id.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.   See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2015). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

With respect to the assignment of effective dates for awards of service connection for diseases presumed to have been caused by herbicide exposure, a limited exception to the statutory provisions governing the assignment of effective dates was created by the Nehmer line of cases: the final Stipulation and Order in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); the specific guidance describing the Stipulation and Order setting forth VA's ongoing responsibilities for further rulemaking and disability payments to class members provided in Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); the class action Order in Nehmer v. United States Veterans Administration, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et. al. v. Veterans Administration of the Government of the United States, 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III). 

In August 2003, VA published regulations to implement these orders.  A Nehmer class member is defined as a Veteran who has a covered herbicide disease. 
38 C.F.R. § 3.816(b)(1)(i) (2015).  If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and the date the disease at issue was added to the list of diseases presumed to be have been incurred as a result of exposure to herbicides, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose. 38 C.F.R. § 3.816(c)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on the date the disease at issue was added to the list of diseases presumed to be have been incurred as a result of exposure to herbicides, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2). 

If the requirements of (c)(1) or (c)(2) are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114, 3.400.  38 C.F.R. 
§ 3.816(c)(4).  

First addressing whether an earlier effective date may be assigned under the special provisions codified at 38 C.F.R. § 3.816 pursuant to the Nehmer litigation, as the Board's review of the record does not reveal that a claim for service connection for diabetes mellitus was filed or denied prior to a January 17, 2011 informal claim for benefits, the retroactive provisions of 38 C.F.R. § 3.816 are not applicable to this case. 

The record shows that the Veteran filed an initial claim for service connection diabetes mellitus through his representative, and that such communication was received by VA on January 17, 2012 with enclosed VA treatment records identifying a November 2011 diagnosis of diabetes mellitus during a podiatry consultation.  There are no documents or communications of record dated prior to January 17, 2012 that constitute a claim for service connection for diabetes mellitus. 

While the provisions of 38 C.F.R. § 3.157(b), allow for the receipt of a VA outpatient or hospital examination or admission to a VA hospital as an informal claim for increased benefits once a claim for compensation has been allowed, the Board finds that the provisions of 38 C.F.R. § 3.157(b) are not applicable in this case as the Veteran is appealing the effective date of the grant of service connection and not the effective date of a claim for an increased rating.    

Accordingly, the proper effective date for presumptive service connection 
is the later date of the claim, and not the date that entitlement arose.  

The Board finds that an effective date prior to January 17, 2012, the date the Veteran filed a claim for service connection for diabetes mellitus, and the date of receipt of associated VA treatment records identifying a diagnosis of diabetes mellitus, is not warranted.  Upon a thorough review of the claims file, the Board finds that there is no earlier communication or action evidencing intent to apply for, or a belief in entitlement to, service connection for diabetes mellitus.  See 38 C.F.R. §3.400.  For these reasons, the Board finds that an effective prior to January 17, 2012 is not warranted.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, however, as the preponderance of the evidence is against the Veteran's appeal for an earlier effective date, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability rating assigned for his service-connected disabilities by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  The weight of the evidence does not establish that symptoms related to diabetes, peripheral neuropathy, and PTSD have changed in severity over the course the appeal to warrant a staged rating, and the Board finds that a higher 70 percent rating is warranted for PTSD for the entire initial rating period on appeal.    

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Rating Analysis for Diabetes Mellitus and Peripheral Neuropathy

Under Diagnostic Code 7913, a 20 percent rating is assigned for diabetes mellitus where insulin and restricted diet, or; use of oral hypoglycemic agent and restricted diet is required.  A 40 percent rating is assigned where insulin, restricted diet, and regulation of activities is required.  A 60 percent disability rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulations of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119.

 Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119. 

Diagnostic Codes 8525, 8625, and 872 provide ratings for paralysis, neuritis, and neuralgia of the posterior tibial nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 10, and 20 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the posterior tibial nerve.  A disability rating of 30 percent is warranted, for complete paralysis of the posterior tibial nerve: paralysis of all muscles of the sole of the foot, frequently with painful paralysis of causalgic nature; toes cannot be flexed; adduction is weakened; planter flexion is impaired.  38 C.F.R. § 4.124a. 

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period, an evaluation in excess of 20 percent is not warranted for diabetes mellitus under Diagnostic Code 7913.  The Board finds that for the entire rating period, type II diabetes mellitus has been managed by the use an oral hypoglycemic agent; regulation of activities was not required to control diabetes.  A September 2012 VA podiatric treatment record shows that the Veteran was a non-insulin dependent diabetic.  The treating VA podiatrist indicated that the Veteran "denies being diabetic, but records say he takes Metformin."  A May 2012 VA examination shows that the Veteran had impaired fasting glucose, but did not meet the criteria for a diagnosis of diabetes mellitus.  The Veteran reported during examination that he had been told that he was borderline diabetic.  The Veteran was started on metformin, but reported that had stopped taking the medication.  VA treatment records dated from 2013 to 2015 do not reflect current treatment for diabetes mellitus.  The Veteran was assessed with borderline diabetes mellitus in February 2014 and was it was noted in March 2014 that he was no longer taking metformin.  

VA treatment records and a May 2012 VA examination show that the Veteran's diabetes mellitus was minimally managed by the use of an oral hypoglycemic agent and that regulation of activities was not recommended or prescribed at any time for the control of diabetes mellitus.  Accordingly, the Board finds that diabetes is shown to be controlled with the use of an oral hypoglycemic agent and restricted diet.  The evidence of record does not reflect regulation of activities required for control of diabetes mellitus as described for a higher 40 percent rating under Diagnostic Code 7913.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that where a higher rating lists all the criteria for the lower evaluation and additional criteria for the increase, the criteria are conjunctive and must all be shown before an increase is warranted).   For these reasons, the Board finds that the criteria for an initial rating in excess of 20 percent for diabetes mellitus under Diagnostic Code 7913 have not been met or more nearly approximated for any period.  See 38 C.F.R. § 4.119. 

The Board finds that a preponderance of the evidence is against the appeal for a higher evaluation, in excess of 20 percent, for diabetes mellitus for any period and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Veteran is service connected for peripheral neuropathy of the bilateral upper and lower extremities, each rated as 10 percent disabling under Diagnostic 8525.  The Veteran contends that higher initial disability ratings are warranted for peripheral neuropathy of the lower extremities.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period, an initial rating in excess of 10 percent is not warranted for    peripheral neuropathy of the left or right lower extremities under Diagnostic Code 8525 (posterior tibial nerve).  The Board finds that, for the entire rating period, diabetic peripheral neuropathy of the bilateral lower extremities approximates mild, but not moderate or severe incomplete paralysis of the posterior tibial nerve, which warrants a 10 percent rating, each, for the left and right lower extremities.

A December 2014 VA examination shows that the Veteran reported numbness and tingling or paresthesias in the right foot.  On neurological examination, the Veteran had normal strength, normal reflexes, and normal light touch sensation in the right and left lower extremities.  He had decreased vibration sensation in the right and left lower extremities.  The VA examiner assessed the Veteran with bilateral planter neuropathy, stated to be incomplete and mild in both the right and left lower extremities.  

Accordingly, the Board finds that for the entire rating period, peripheral neuropathy in both the right and left lower extremities has been manifested by numbness and paresthesias in the right foot, normal strength, normal reflexes, normal light touch sensation, and decreased vibration sensation in the right and left lower extremities.  The Board finds that the Veteran's lower extremity symptoms, specifically, numbness, paresthesias, and decreased vibration sensation, are sensory in nature.  38 C.F.R. § 4.124a provides that, when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The Board finds that, because the Veteran's neuropathy symptoms have been assessed as mild and are wholly sensory, peripheral neuropathy of the right and left lower extremities is mild in degree, and does not more nearly approximate the criteria for the next higher 20 percent rating, which is assigned for severe neuritis, neuralgia, or incomplete paralysis of the posterior tibial nerve.  

The Board finds that a higher rating is not, alternately indicated, for other nerves in the lower extremities.  The December 2014 VA examination indicates that the sciatic nerve and femoral (anterior crural) nerves were not affected to warrant evaluations under Diagnostic Codes 8520 (sciatic nerve) or 8526 (anterior crural nerve).  Examination was stated to be normal in these nerves.  

The Board finds that the Veteran does not have severe neuritis, neuralgia, or incomplete paralysis of the right or left posterior tibial nerves to warrant an increased 20 percent rating under Diagnostic Code 8525.  See 38 C.F.R. § 4.124a.  
For these reasons, the Board finds that an evaluation in excess of 10 percent is not warranted under Diagnostic Code 8525for peripheral neuropathy in either the right or left lower extremities.  Because the preponderance of the evidence is against the appeal for a higher initial rating, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Rating Analysis for PTSD

The Veteran is in receipt of a 50 percent disability rating for PTSD under Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so, but may not disregard such evidence of differentiation in the record). 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV). See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id. 

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

After a review of all the evidence, lay and medical, the Board finds that for the entire appeal period, psychiatric symptoms due to PTSD and the severity of such more nearly approximate a rating based on occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood.  Evidence of record shows that the Veteran's PTSD symptoms include sleep impairment, anxiety, irritability, depressed mood, suspiciousness, diminished interest in participation in significant activities, a feeling of detachment or estrangement from others, difficulty in adapting to stressful circumstances, difficulty in establishing and maintaining effective work and social relationships , and an inability to establish and maintain effective relationships. 

During a June 2008 VA psychiatric evaluation, the Veteran reported symptoms related to anger, irritability, distrust, and reported having a low attention span.  He avoided movies or television concerning the war, organized sports, crowds, and restaurants.  He reported taking anxiety pills to sleep.  The Veteran reported that he was married twice, lost two families, and could not hold a job or stay in a relationship.  VA treatment records dated from June 2008 to 2012 show that the Veteran received medication management at VA for anxiety symptoms. 

During an August 2008 VA examination, the Veteran described symptoms of irritable moods, poor sleep, low energy, poor concentration, nightmares, and flashbacks.  He also stated that both his marriages failed partly due to his irritable mood, but that he has a daughter, with whom he has a good relationship.  He stated that he had only one or two friends, isolated himself, avoided crowds, had feelings of detachment and estrangement from others, and lived alone for the past 19 years.  He denied a history of assaultiveness and suicide attempts.  The VA examiner identified PTSD symptoms of fragmented sleep, nightmares every one to two months, variable to poor concentration, and markedly diminished interest in significant activities in life.

The Veteran submitted an April 2009 statement from C.G.R., his former legal counsel who reported having a cordial relationship and friendship with the Veteran for the past 17 years.  She reported that the Veteran was able to work until 1990 but moved from job to job and place to place because he was ill suited to work with people.  She reported that before the Veteran went to the Hot Springs VAMC in 1991, he was out of work, homeless and traveling from state to state to find work.  He was unable to work more than part time due to his cardiopulmonary disease, and could not do office work, retail sales, and other kinds of sedentary, light work because of his inability to be around people.  She suspected that the Veteran had almost continuous panic attacks.  The Veteran was unable to tolerate meetings lasting just three minutes and left meetings whenever more than two people gathered.  C.G.R. stated that the Veteran was an insomniac and coped best with his anxiety when he was driving a vehicle, where he can avoid people and keep moving.  She reported that the Veteran had only had one friend, with whom he hung out in the time that she has known him, and that the friendship did not last; however, the Veteran did maintain "telephone" friendships. 

During a June 2012 VA examination, the VA examiner identified PTSD symptoms exhibited by the Veteran, to include markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, irritability or outbursts of anger, and depressed mood.  The Board notes that in identifying such symptoms and in assessing the severity of the Veteran's PTSD, the June 2012 VA examiner found, based on a review of the evidence of record and a two-hour interview of the Veteran, that the Veteran had provided information which was at great variance with other information in his medical record.  As such, the VA examiner stated that the Veteran was "not deemed to be truthful."  Despite the VA examiner's assessment as to credibility in reporting symptoms, the Board finds that the Veteran's psychiatric presentation has been consistent throughout the appeal period, and has considered all of his reported symptoms in assessing the severity of his PTSD.  

Mental status examinations were completed during August 2008 and June 2012 VA examinations.  Mental status examinations show that the Veteran's appearance, hygiene, behavior, and affect were appropriate and that he was oriented to time, person, and place.  His speech was normal and was not intermittently illogical, obscure, or irrelevant.   Concentration, attention, language, and fund of knowledge were acceptable.  Thought process was logical without evidence of gross impairment.  Remote memory and associations were intact.  Recent memory was decreased during an August 2008 VA examination, but was no impairment of memory shown by a June 2012 VA examination.  The Veteran denied thoughts of suicide or homicide.  He had no signs of hallucinations, delusions, obsessions, or compulsions, and judgment, insight, and impulse control were not impaired.  The August 2008 examiner noted the presence of panic attacks.  August 2008 and June 2012 VA examinations reflect GAF scores of 60 and 70, indicative of mild to moderate PTSD symptoms.  See DSM-IV at 46-47.  

A more recent December 2014 VA psychiatric examination identified symptoms of depressed mood, suspiciousness, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and an inability to establish and maintain effective relationships.  During examination, the Veteran noted that he had been seeing a woman for about two years, but recently ended the relationship indicating that he preferred to spend most of his time by himself.  He continued to talk on the phone with his adult daughter occasionally, and talked with one brother on the phone occasionally.  Examination shows that speech was reduced in spontaneity, but was normal in response, latency, and rate.  Affect was intense, slightly guarded, and cynical.  Mood was reported as discouraged or down.  The Veteran reported irritability, denied panic attacks, and denied suicidal ideation.  Thought process was organized, thought content revealed infrequent but vivid and distressing images from service in Vietnam.  The Veteran reports concentration problems but was attentive and responsive in the interview.  The Veteran reported that his mental and emotional symptoms are not worse and were perhaps even "a little better" than at his last June 2012 examination.  

With regard to the Veteran's occupational and functional impairment, the Veteran felt that the one job he could do with his current level of PTSD symptoms (which the VA examiner noted he was not physically capable of) was to drive a truck where he could "be by myself and answer to only one person".  The VA examiner felt that this was an accurate self-assessment, and opined that the only jobs the Veteran could likely sustain with his current symptoms were those that could be done in solitude, with little supervision or direction, and that would require minimal customer service or contact, such as truck driving.  Thus, if his physical health allowed, he could hypothetically work jobs at the isolated margins of the workforce, probably not requiring formal sheltered environments but certainly requiring solitude and buffering from workplace interactions.  

While the December 2014 VA examiner assessed the Veteran with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation; the Board finds that this level of impairment tends to be inconsistent with findings on examination, which identify significant difficulty or inability in establishing and maintaining effective work and social relationships, such that the Veteran would only be able to work in more independent or isolated work environments.  

An April 2015 VA treatment report noted that the Veteran had severe psychiatric symptomology that interfered with his ability to function and maintain independence in the community.

After reviewing all of the evidence of record, to include findings from VA examinations, VA treatment records, and lay evidence from the Veteran and C.G.R., the Board finds that the Veteran has consistently identified symptoms related to sleep impairment, anxiety, irritability, depressed mood, suspiciousness, diminished interest in participation in significant activities, a feeling of detachment or estrangement from others, difficulty in adapting to stressful circumstances, difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.  

The Board finds that the Veteran's symptoms and the severity of his symptoms more nearly approximate the criteria for a higher 70 percent rating for the entire appeal period.  While VA examiners assessed the Veteran with occupational and social impairment with occasional decrease in work efficiency, the Board finds, given the Veteran's symptoms of difficulty in adapting to stressful circumstances and inability to establish or maintaining effective work and social relationships, which have been indicated throughout the entire appeal period, the Veteran's occupational and social impairment due to PTSD more nearly approximates the criteria for a higher 70 percent rating under Diagnostic Code 9411.  The Board find that the Veteran's difficulties or inability to maintain or establish effective work and social relationships are shown to affect his family and social relationships and his ability to maintain more than marginal employment.  Accordingly, the Board finds that his occupational and social impairment due to PTSD are shown to result in  deficiencies in most areas such as work, family relations, judgement, thinking, or mood.  Resolving reasonable doubt in the Veteran's favor, the Board finds that for the entire rating period, the severity of the Veteran's psychiatric symptoms, overall, more nearly approximates the criteria for assignment of a 70 percent rating.

The Board has reviewed all of the evidence of record, lay and medical, and finds that the Veteran has not met the criteria for a higher 100 percent disability rating for PTSD. See 38 C.F.R. § 4.130.  The record does not indicate total occupational and social impairment, due to symptoms of such a severity as described for a 100 percent evaluation for PTSD.  The Board finds that total social impairment has not been indicated as the Veteran was still able to maintain some relationships.  The Board finds that this is evidenced by the Veteran's continued relationship with daughter and brother during the December 2014 VA examination, and the Veteran noted that he had previously dated a woman for approximately two years.  While evidence of record indicates that the Veteran would only be able to work at the margins of society in more isolated environments, the Board finds that this is not analogous to total occupational impairment due to PTSD.  In that regard, a December 2014 VA examiner indicated that if the Veteran were physically able, he could likely sustain employment that could be done in solitude, with little supervision or direction, and that would require minimal customer service or contact, such as his past truck driving.  

Moreover, the Board finds that the Veteran did not exhibit symptomatology of such severity as indicated for a 100 percent rating (i.e. gross impairment in thought processes or communication;grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name).  The Board finds that the degree of severity of the Veteran's psychiatric symptoms and functional impairment, even with consideration of his difficulties with employment, are not consistent with a 100 percent rating for PTSD, and more closely approximates a severity of symptoms or functional impairment indicated for 70 percent rating for PTSD. 

The Board finds that the Veteran's PTSD does not more nearly approximate the rating criteria for a 100 percent evaluation for PTSD.  The Board finds that for the entire rating period, the severity of the Veteran's PTSD and related symptomatology more closely approximates a 70 percent rating.

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that for the increased rating period, the symptomatology and impairment caused by diabetes mellitus, peripheral neuropathy, and PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings for diabetes mellitus, based on treatment with an oral hypoglycemic agent and restricted diet.  The schedular rating criteria specifically provide for disability ratings for peripheral neuropathy based on the severity of neurological impairment in the affected nerves.  The Veteran's diabetes mellitus has been characterized by some indication of treatment with an oral hypoglycemic agent, and peripheral neuropathy in both the right and left lower extremities has been characterized by mild, but not moderate or severe, incomplete paralysis of the posterior tibial nerve.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate service-connected diabetes mellitus and peripheral neuropathy, and referral for consideration of an extraschedular evaluation is not warranted.  

Similarly, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria.  Diagnostic Code 9411 specifically provides for disability ratings based on a combination of clinical psychiatric symptoms and findings. In this case, considering the lay and medical evidence, the Veteran's PTSD is manifested by symptoms which include depression, anxiety, difficulty in adapting to stressful circumstances, and an inability to establishing and maintaining effective relationships.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. 

The schedular rating criteria specifically include occupational and social impairment with deficiencies in most areas, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2015).  Additionally, the Board has considered probative with regard to the Veteran's overall functional and occupational impairment caused by PTSD.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's PTSD, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of his disabilities on occupational or daily functioning.  Insomuch as the record indicates that the Veteran is unable to sustain more than marginal employment due to PTSD symptoms, the Board finds that issues with employability are adequately addressed by the claim for a TDIU which is being granted in this case.  In the absence of exceptional factors associated with service-connected disabilities, the Board finds that the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.   In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

TDIU Law and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a).

Pursuant to the initial rating decision above, the Board has granted a 70 percent rating for service-connected PTSD for the entire rating period.  During the pendency of this appeal, the Veteran was additionally service-connected for arteriosclerotic heart disease, rated 30 percent disabling; diabetes mellitus, rated 20 percent disabling; and left and right lower extremity diabetic peripheral neuropathy, each rated at 10 percent.  The Board finds that for the entire rating period, the Veteran has met the schedular criteria for a total disability rating based on individual unemployability.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrants such a rating during this time period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The next step is to determine whether, the Veteran was unemployable due to his service-connected disabilities. 38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).  

After a review of all the evidence, lay and medical, the Board finds that for the entire appeal period, the evidence is at least in equipoise as to whether the Veteran is able to secure and follow more than marginal employment due to service-connected disabilities, to include PTSD.  

The record shows that the Veteran was last employed full time in 1990 as a truck driver.  The Veteran contends he is unemployable due to his service-connected PTSD and atherosclerotic heat disease.  In an April 2012 statement, the Veteran reported that he last worked from about 1987 to 1990 for Missouri Nebraska Express as a truck driver.  He worked about 80 hours a week.  Prior to that he worked as a security guard, for about 40 hours a week.  

During the August 2008 VA examination, the Veteran stated that he had approximately 20 to 25 different jobs since leaving the military in 1969 and that he was frequently fired because of his attitude.  The Veteran reported that he last worked in 1991 as a truck driver and had medically retired due to his need for a pacemaker.  VA treatment records dated in September 1991 indicate that the Veteran was stopped work as a truck driver due after a syncopal episode due to arteriosclerotic heart disease.  

The Veteran submitted a statement a lay statement from C.G.R. indicating that he was ill suited to work with people.  She stated that the Veteran seemed to do best driving a long-haul semi-truck; but had been unable to do more than part time work due to cardiopulmonary disease.  She stated that the Veteran could not do office work or other sedentary and light work because he could not be around people.  

A June 2012 VA examiner opined that the symptoms of PTSD would not prevent the Veteran from obtaining or maintaining substantial gainful employment, but specified that the Veteran was able to work in relatively isolated situations, such as that of a security guard.  She noted that the Veteran would do better working in situations where he did not have frequent contact with people of Asian descent, based on the Veteran's reported distrust of Asian people.  

The Court remanded the appeal for a TDIU in December 2013, in relevant part, because the Board did not discuss whether the June 2012 VA examiner's findings, that the Veteran could work in "relatively isolated situations," "where he does not have frequent contact with people of Asian descent" constituted work in a "sheltered workshop."  See 38 C.F.R. § 4.16(a) (2015) (Marginal employment shall not be considered substantially gainful employment, and includes but is not limited to employment in a protected environment such as a family business or sheltered workshop.).  Additionally, as noted above, since the December 2013 Court remand, service-connection was granted for arteriosclerotic heart disease, diabetes mellitus, and left and right lower extremity diabetic peripheral neuropathy.  

A December 2014 VA examiner opined, based on psychiatric examination and a review of the record, that the Veteran's employment options, were he physically capable, were very limited by psychiatric symptoms.  The VA examiner opined that the Veteran would be limited to jobs that can be done in solitude with minimal supervision or direction and minimal customer service or contact.  Thus, if the Veteran's physical health allowed, he could hypothetically work jobs at the isolated margins of the workforce, probably not requiring formal sheltered environments, but requiring solitude and buffering from workplace interactions.

The Board finds, based on the June 2012 VA opinion, indicating that the Veteran could only work in relatively isolated situations, the December 2014 VA opinion indicating that the Veteran could work only jobs "at the isolated margins of the workforce" requiring solitude and buffering from workplace interactions, with consideration of additional occupational impairment caused by service-connected arteriosclerotic heart disease, diabetes mellitus, and left and right lower extremity diabetic peripheral neuropathy, that the evidence is at least in equipoise as to whether the Veteran is unable to secure or follow more than marginal employment in a sheltered work environment.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.

Service Connection for Upper Extremity Peripheral Neuropathy

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§  1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence does not establish a current diagnosis of peripheral neuropathy of the right and left upper extremities.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the instant case, the Veteran does not have diagnosed peripheral neuropathy in the right or left upper extremity.  While the Veteran has been diagnosed with peripheral neuropathy in the lower extremities, VA treatment records do not show a diagnosis of neuropathy in the upper extremities.  A December 2014 VA neurological examination shows no symptoms related to diabetic peripheral neuropathy in the upper extremities, to include pain, paresthesias or dysthesias, and numbness.  Moreover, the Veteran did not report symptoms related to peripheral neuropathy in the upper extremities on examination.  A neurologic examination shows that testing for strength, reflex, light touch, and vibration sensation in the upper extremities, was normal.  The VA examiner stated that the Veteran did not have upper extremity diabetic peripheral neuropathy.  

Absent a current diagnosis, the Board finds that service connection is not warranted for peripheral neuropathy of the right and left upper extremities.  Because the preponderance of the evidence is against the appeal for service connection for peripheral neuropathy of the right and left upper extremities, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An effective date prior to January 17, 2012 for the grant of service connection for diabetes mellitus is denied. 

A higher initial disability rating in excess of 20 percent for diabetes mellitus is denied.

A higher initial disability rating in excess of 10 percent for right lower extremity diabetic peripheral neuropathy is denied.  

A higher initial disability rating in excess of 10 percent for left lower extremity diabetic peripheral neuropathy is denied.   

A higher initial 70 percent rating for PTSD is granted. 

A TDIU is granted. 

Service connection for peripheral neuropathy of the right and left upper extremities is denied.  


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2015).  

The record contains VA medical opinions dated in July 2014 and October 2014 addressing the Veteran's service-connected arteriosclerotic heart disease.  The Board finds, however, that the VA medical opinions of record are not adequate for rating purposes.  In that regard, coronary artery disease is rated based on criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7005.  Section 4.104 was revised twice since September 17, 1984.  The first revision was effective January 12, 1998.  See 62 Fed. Reg. 65207 (December 11, 1997).  The second revision was effective September 6, 2006.  See 71 Fed. Reg. 52457 (September 6, 2006).  The Board notes that the current schedular criteria for coronary artery disease under Diagnostic Codes 7005 and 7017 remain the same, except that under Diagnostic Code 7017, a 100 percent rating is assigned for three months following hospital admission for coronary bypass surgery. 

Under the current rating criteria, when evaluating disabilities of the cardiovascular system under Diagnostic Codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (2015).  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the cardiovascular disability. 

Accordingly, the Board finds that a remand for a comprehensive VA cardiology examination, to include all indicated testing, is necessary to rate the Veteran's disability unless the VA examiner finds that there is a medical contraindication or congestive heart failure is shown.  

Additionally, while medical opinions of record attempt to estimate the Veteran's METs for the rating period from October 5, 1990, the Board finds that the opinions do not adequately address the applicable rating criteria in effect prior to January 12, 1998, which is not based on METs testing.  Therefore, a remand for an additional medical opinion is necessary to address the criteria for a higher rating under 
38 C.F.R. § 4.104, Diagnostic Code 7005 in effect prior to January 12, 1998.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated treatment records of the Veteran and associate them with the record.

2.  The AOJ should schedule the Veteran for a VA cardiology examination to help determine the current severity of his service-connected arteriosclerotic heart disease, and the severity of his disability during the course of the rating period from October 5, 1990.  The record must be made available to the examiner for review, and the examiner should indicate that the record was reviewed in connection with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner should identify all present symptoms and manifestations attributable to service-connected arteriosclerotic heart disease.  The examiner should provide to the extent possible comprehensive information that addresses all components of the disability, to include an assessment of workload in terms of METs (metabolic equivalent) that results in dyspnea, fatigue, angina, dizziness or syncope; or an assessment as to ejection fraction due to left ventricular dysfunction.

If a determination of METs by exercise testing cannot be done for medical reasons, then the examiner should provide an estimate of the level of activity expressed in METs and supported by specific examples (such as slow stair climbing or difficulty walking) that results in dyspnea, fatigue, angina, dizziness or syncope.

In addition to current examination, the VA examiner should provide the following medical opinions:

a).  Whether, at any time during the appeal period from October 5, 1990, the evidence of record shows that following typical history of acute coronary occlusion or thrombosis, or with history of substantiated repeated anginal attacks, more than light manual labor was not feasible; or 

b).  Whether, at any time during the appeal period from October 5, 1990, there was evidence of acute illness from coronary occlusion or thrombosis, with circulatory shock; and if so,

c).  Whether there were chronic residual findings of congestive heart failure or angina on moderate exertion, or more than sedentary employment was precluded.  

In providing these opinions, the VA examiner should discuss relevant findings from a September 1991 cardiology evaluation and social work note, which indicate that arteriosclerotic heart disease precluded manual labor or hard labor.

2.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


